20-50805-rbk Doc#141 Filed 08/05/21 Entered 08/05/21 14:32:13 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed August 05, 2021.


                                                    __________________________________
                                                                 Ronald B. King
                                                      Chief United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

         IN RE:                                      §      CHAPTER 11
                                                     §
         KRISJENN RANCH, LLC, et al                  §      CASE NO. 20-50805-rbk
                                                     §
                                                     §
                DEBTOR                               §      (Jointly Administered)

   ORDER GRANTING DEBTORS’ MOTION FOR EXPEDITED CONSIDERATION OF
    MOTION TO APPROVE SALE OF REAL ESTATE ASSET FREE AND CLEAR OF
               ALL INTERESTS PURSUANT TO 11 U.S.C. § 363(b)

         On consideration of Debtors’ Request for Expedited Consideration of Motion to Approve

  Sale of Real Estate Asset Free and Clear of All Interests Pursuant to 11 U.S.C. § 363(b) (the

  “Motion”) filed by KrisJenn Ranch, LLC, KrisJenn Ranch LLC, Series Uvalde Ranch, and

  KrisJenn Ranch, LLC, Series Pipeline Row (collectively, the “Debtors”), and it appearing to the

  Court that notice was sufficient under the circumstances and that the relief sought should be
20-50805-rbk Doc#141 Filed 08/05/21 Entered 08/05/21 14:32:13 Main Document Pg 2 of 2




  granted; it is hereby

         ORDERED that the Motion is granted as set forth herein; and it is further ORDERED that a

         hearing on

                 a) Debtors’ Expedited Motion to Approve Sale of Real Estate Asset Free and Clear

                      of All Interests Pursuant to 11 U.S.C. § 363(b) and (f)

  Expedited Hearing set on August 9, 2021 @10am . VIA Telephone at Dial (650) 479-3207
  Access Code XXX-XX-XXXX..
         And it is further

         ORDERED that the Movant shall give notice of this expedited hearing all parties listed

  on the Service List attached to the Motion.

  ###

  Respectfully submitted,

  SMEBERG LAW FIRM, PLLC
  By:    /s/ Ronald J. Smeberg                              .
  RONALD J. SMEBERG
  State Bar No. 24033967
  SMEBERG LAW FIRM, PLLC
  4 Imperial Oaks
  San Antonio, TX 78248
  210-695-6684 (Tel)
  210-598-7357 (Fax)
  ron@smeberg.com
  ATTORNEY FOR DEBTORS
